OPINION of the court, by
Judge Owsley.
Mans-f¡epj £]ecJ a traverse to an inquest taken in favor of Du vail, against him, before William Dudley, a justice of bef~~ .' ." " ~. county, under an act regulating and which was to be deeded by John Craig’s to Duvall. To the admission cl the writing the peace ior Fayette the mode of proceedings in cases of forcible entries and detainers. The traverse was regularlv placed on the docket of the Fayette circuit court, and issue joined thereon by Duvall. On the trial of the issue Duvall offered in evidence a writing signed by Elijah Craig, proving that Craig had sold to Duvall a certain parcel ofland described in the writing,, upon the terms therein stipulated trustees as evidence Mansfield objected, because it was irrele vant and improper in the cause ; the objection was overruled, and the writing used in evidence ; a verdict and judgment was had against Mansfield, to reverse which he has prosecuted this appeal.
The writing vested no legal right in Duvall, it at most could give only an equity to have title. Had Mansfield committed a forcible entry without right ol possession on the possession in fact of Duvall, proof of such possession would have been sufficient to authorise judgment of restitution in favor of Duvall. In such a case, no proof of an equity in Duvall would have been necessary, the production and admission of the writing would have been useless and nugatory. But had Mansfield the right of entry and possession, it was evidently erroneous to admit any evidence of an equity in Duvall, to defeat that right. The admission of the writing as evidence, was then most certainly improper. It could *583'establish no legal right in Duvall, and it should not have been admitted to prove an equity, the establish-tmmt oí which could not give a right to Duvall, or \ est Mansfield of any right which he might have.
The judgment of the Fayette circuit court is therefore erroneous, and must be reversed with costs, &c. the cause remanded to that court, for a new trial to be had en the issue joined.